 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 701 
In the House of Representatives, U. S.,

October 7, 2009
 
RESOLUTION 
To recognize the Dyke Marsh Wildlife Preserve as a unique and precious ecosystem. 
 
 
Whereas the Dyke Marsh Wildlife Preserve on the west bank of the Potomac River just south of Alexandria in Fairfax County is one of the largest remaining freshwater tidal marshes in the Greater Washington, DC, area; 
Whereas Congress expressly designated the Dyke Marsh ecosystem for protection in 1959, fifty years ago, under Public Law 86–41 so that fish and wildlife development and their preservation as wetland wildlife habitat shall be paramount; 
Whereas the Honorable John D. Dingell of Michigan, the late Honorable John P. Saylor of Pennsylvania, and the late Honorable Henry S. Reuss of Wisconsin were instrumental in passing this legislation and in preventing proposed development along the Potomac River, thereby protecting the Dyke Marsh ecosystem from further dredging, filling, and other activities incompatible with a preserve; 
Whereas Dyke Marsh is 5,000 to 7,000 years old and is a unique natural treasure in the national capital region, with more than 6,500 species of plants, insects, fish, birds, reptiles and amphibians contained within an approximately 485-acre parcel; 
Whereas the Dyke Marsh Wildlife Preserve is a significant element in the historic character of the Mount Vernon Memorial Parkway; 
Whereas freshwater tidal marshes are rare, and the Dyke Marsh Wildlife Preserve is one of the few climax, tidal, riverine, narrow-leafed cattail wetlands in the United States National Park Service system; 
Whereas wetlands provide ecological services such as flood control, attenuation of tidal energy, water quality enhancement, wildlife habitat, nursery and spawning grounds, and recreational and aesthetic enjoyment; 
Whereas the Dyke Marsh Wildlife Preserve serves as an outdoor laboratory for scientists, educators, students, naturalists, artists, photographers, and others, attracting people of all ages; and 
Whereas the Friends of Dyke Marsh is a conservation advocacy group created in 1975 and dedicated to the preservation and restoration of this wetland habitat and its natural resources: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Dyke Marsh Wildlife Preserve of Fairfax County, Virginia, as a unique and precious ecosystem that serves as an invaluable natural resource both locally and nationally; 
(2)recognizes and expresses appreciation for Representative John Dingell’s, Representative John Saylor’s, and Representative Henry Reuss’s leadership in preserving this precious natural resource; 
(3)celebrates the 50th anniversary of the Federal legislation designating the Dyke Marsh Wildlife Preserve as a protected wetland habitat; 
(4)expresses the need to continue to conserve, protect and restore this fragile habitat, in which a diverse array of plants, animals and other natural resources is threatened by past dredging and filling, a gradual depletion in size, urban and suburban development, river traffic, stormwater runoff, poaching, and non-native invasive species; and 
(5)commends the Friends of Dyke Marsh for its longstanding commitment to promoting conservation and environmental awareness and stewardship, so that the Dyke Marsh Wildlife Preserve may be enjoyed by generations for the next 50 years and into the future. 
 
Lorraine C. Miller,Clerk.
